Citation Nr: 1527582	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-18 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for dizziness.  

4.  Entitlement to service connection for a vision disorder to include cataracts secondary to sarcoidosis and/or diabetes mellitus.   

5.  Entitlement to a rating higher than 20 percent for residuals of a recurrent left shoulder dislocation, and a possible fracture of the acromioclavicular joint with degenerative changes.

6.  Entitlement to a rating higher than 30 percent for sarcoidosis, with respiratory impairment.  

7.  Entitlement to a rating higher than 20 percent for polyarthritis/ degenerative joint disease of the cervical spine.

8.  What evaluation is warranted for diabetes mellitus since September 16, 2009?

9.  What evaluation is warranted for polyarthritis, with lumbar degenerative disc disease and herniated nucleus pulposus since April 17, 2013?

10.  What evaluation is warranted for sarcoidosis, with polyarthritis affecting the left ankle since April 17, 2013?

11.  What evaluation is warranted for sarcoidosis, with polyarthritis affecting the left wrist since April 17, 2013? 

12.  What evaluation is warranted for sarcoidosis, with polyarthritis affecting the right wrist since April 17, 2013?

13.  What evaluation is warranted for sarcoidosis, with polyarthritis affecting the left hand since April 17, 2013?

14.  What evaluation is warranted for sarcoidosis, with polyarthritis affecting the right hand since April 17, 2013?

15.  What evaluation is warranted for sarcoidosis, with polyarthritis affecting the left elbow since April 17, 2013?

16. What evaluation is warranted for sarcoidosis, with polyarthritis affecting the right elbow since April 17, 2013?

17.  What evaluation is warranted for sarcoidosis, with polyarthritis affecting the left foot since April 17, 2013?

18.  What evaluation is warranted for sarcoidosis, with polyarthritis, affecting the right foot since April 17, 2013?

19.  Entitlement a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	C. H. Thornton, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The evidence shows that the Veteran previously perfected an appeal to the issues of entitlement to service connection for lumbar degenerative disc disease, with herniated nucleus pulposus and arthritis of the back; and for diabetes mellitus.  In an October 2014 rating decision service connection for sarcoidosis, with polyarthritis, lumbar degenerative disc disease and herniated nucleus pulposus was granted.  The appellant was also granted entitlement to service connected for left lower extremity lumbar radiculopathy.  In a December 2014 rating decision, service connection for diabetes mellitus was granted.  As those benefits sought on appeal have been granted, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The issue of entitlement to service connection for peripheral neuropathy, to include secondary to diabetes mellitus was raised during the March 2015 Board hearing.  This matter has not been adjudicated by the RO, however, and is not otherwise before the Board.  It is referred to the RO for appropriate action in accordance with 79 Fed.Reg. 57695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155).

The Board has reviewed this claim using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to service connection a vision disorder to include cataracts.  He argues, in part, that this disability is secondary to sarcoidosis and/or diabetes mellitus.  While the Veteran was afforded a VA examination on this matter in November 2009, the examiner only addressed the theory whether a visual disorder was related to sarcoidosis.  Notably, in November 2009 the Veteran was not service connected for diabetes mellitus.  As such, the contention that the appellant's visual disability is related to diabetes mellitus was not addressed.  Given that the Veteran is now service connected for diabetes mellitus and the argument presented a new VA examination is warranted.  

In a December 2014 rating decision, the Veteran was granted entitlement to service connection for diabetes mellitus.  He was assigned a rating of 20 percent disabling, effective September 16, 2009.  During the March 2015 hearing on another issue, the Veteran testified that his diabetes mellitus meets the criteria for 40 percent rating.  .  The Board finds these statements are a notice of disagreement with the rating assigned for his disability.  The Veteran, however, has not been issued a statement of the case on this issue.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In making this determination, the Board is mindful that VA has recently amended its adjudication regulations with regard to the filing of notice of disagreements. Effective March 24, 2015, VA will accept an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ as a Notice of Disagreement only if it is submitted on a standardized form for the purpose of appealing the decision, in cases where such a form is provided by VA.  The final rulemaking is applicable with respect to claims and appeals filed on or after March 24, 2015.  As the Veteran expressed dissatisfaction with the rating assigned during the March 4, 2015 hearing, the Board finds that the amendment is inapplicable. 

For the issues of entitlement to service connection for dizziness;  whether new and material evidence has been received to reopen the claims of entitlement to service connection for PTSD, and a sleep disability; entitlement to increased ratings for residuals of a recurrent left shoulder dislocation, with possible acromioclavicular joint fracture and degenerative changes; sarcoidosis, with respiratory impairment; polyarthritis/degenerative joint disease of the cervical spine; polyarthritis with degenerative disc disease of the lumbar spine and herniated nucleus pulposus; sarcoidosis with polyarthritis affecting the left ankle; sarcoidosis with polyarthritis affecting both wrists; sarcoidosis with polyarthritis affecting both hands; sarcoidosis with polyarthritis affecting both elbows; and sarcoidosis with polyarthritis affecting each foot; the appellant, in his November and December 2014 VA Form 9 Substantive Appeal Forms, requested a videoconference hearing for these issues.  He has not withdrawn that request.  On remand, the Veteran should be scheduled for a hearing as requested.  

Before scheduling the hearing, however, the Board requests that the RO address the Veteran's argument for total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis.  During the March 2015 hearing the representative citing to Johnson v. McDonald, 762 F.3d 1362 (2014), argued that the claimant was entitled to an extrascheduler total disability evaluation based on individual unemployability due to service connected disorders on a global basis.  The representative noted that the United States Court of Appeals for the Federal Circuit held that, "[t]he plain language of (38 C.F.R.) § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Hence, the representative argued that a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service connected disabilities experienced.  As the Veteran is service connected for several disabilities due to a common etiology the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be addressed before scheduling the Veteran for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

1. A statement of the case must be issued addressing the issue of entitlement to a rating higher than 20 percent for diabetes mellitus.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue. 

2. Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that he has a visual disorder that is related to service.  If not, the examiner must address whether it is at least as likely as not that a vision disorder is caused or permanently aggravated by sarcoidosis and/or diabetes mellitus.  The VA examiner must be provided access to the appellant's VBMS and Virtual VA files.  If aggravation is found, the examiner must identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

3. Thereafter, address on the record the Veteran's argument for total disability evaluation based on individual unemployability due to service connected disorders on a global basis in light of Johnson.

4. Then, if still desired by the appellant, schedule the Veteran for a videoconference hearing on all issues save the question of entitlement to service connection for a vision disorder.  The RO must notify the Veteran of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.  The case should then be referred to the Board in accordance with applicable provisions.

5. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




